Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10 and 16 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.
Drawings

The applicant’s arguments regarding the drawings are persuasive [see applicant’s arguments pg. 9 L. 7-11]. Therefore, the objection to the drawings have been withdrawn, and the drawings filed on March 18, 2020 have been accepted.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216) and Lee (US-2015/0255930).

In regards to claim 1, Fanini teaches a system including a tool drill string having a downhole device [fig. 1, col. 3 L. 24-33]. Furthermore, Fanini teaches that the system comprises a contact module physically connected and electrically connected to the downhole device and electrically connected to a surface processor [fig. 1 elements 20 (downhole device), 34 (surface processor) and 36 (contact module), col. 4 L. 11-18 (contact module connected to downhole device and surface processor)]. Also, Fanini teaches that the contact module comprises a first component, wherein the first component comprises a first data path capable of communicating data using a first communication protocol [col. 4 L. 15-18, col. 4 L. 40-49, col. 10 L. 55-63]. Also, Fanini teaches that the first component is used to translate the from/to the tool’s protocol to/from a surface protocol [col. 4 L. 40-49, col. 10 L. 31-33]. This means that the first component further comprises a second data path capable of communicating the data 
Fanini does not teach a second component electrically connected to the first component. 
On the other hand, Santoso teaches that a contact module communicating with two devices can comprise separate transceivers electrically connected to each other in order to communicate with each device [fig. 6 elements 608 and 610]. This teaching means that the contact module comprises a second transceiver (component) electrically connected to the first component wherein the second component is a terminator device that is included on a same circuit board as the firs component within the contact module.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Santoso’s teachings of using two separate transceivers to communicate with the devices in the system taught by Fanini because it will permit the contact module to communicate with the surface processor and the downhole device at the same time.
The combination of Fanini and Santoso teaches that the second component transmit the data to the attached device, which in this case is the surface processor, via a terminal [see Santoso fig. 6 element 618]. This teaching means that the terminal of the second component provides a third data path. However, the combination does not 
On the other hand, Philips teaches that a connector (terminal) used to transfer data from one device to another can be a spearpoint connector [fig. 2 element 68, col. 6 L. 60-62]. This teaching means that a contact module can be a spearpoint contact module that comprises a spearpoint connector (external contact) that is configured to make electrical contact with a mating connector (electrical contact) of a device, which in this case is a surface processor, in order to communicate data.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Philips’s teachings of implementing the terminals of a second component as a spearpoint connector in the system taught by the combination because a spearpoint connector provides reliable means of communications between two data path which in this case is between third data path, the external contact and the surface electrical contact.
The combination of Fanini, Santoso and Philips teaches that the third data path does not teach that an electrostatic discharge protection. 
On the other hand, Lee teaches that electrostatic discharge protection can be implemented in a data path that connects electronic components with an external contact in order to isolate the data path from the external contact [abstract fig. 1 element 18, fig. 5 element 108, par. 0041, par. 0049]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Lee’s teachings of isolating the data path from the external contact in the system taught by the combination because it will permit to protect 

In regards to claim 3, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, further teaches that the contact module comprises a first and second component [see Santoso fig. 6 elements 608 and 610]. Santoso teaches that the first component comprises a first modem electrically connected to the second data path and that the second component comprises a second modem [see Santoso fig. 6 elements 608 and 610]. Santoso also teaches that the first component is electrically connected to the second component using the first and the second modems.
The first and second modem taught by the combination of Fanini and Santoso are equivalent to the first and second differential line transceivers because the modems permit the communication of the data between the first and second component. One of ordinary skill in the art would have modified the modems taught by Santoso in order to use differential line transceivers because they provide reliable communication of data.

In regards to claim 4, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, teaches that the third data path that is electrically isolated from the downhole device using inductive isolation [see Santoso fig. 6 element 612 and 614].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Santoso’s teachings of isolating the third data path in the system taught by the combination because it will permit protect the devices of the module.
In regards to claim 6, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, further teaches that selectively routing the data between the first data path and the second data path, the processor is further to: receive the data from the downhole device and route the data received from the downhole device via the first data path to the second data path to be delivered to the surface processor external to the contact module; and receive the data from the surface processor and route the data received from the surface processor via the second data path to the first data path to be delivered to the downhole device [see Fanini fig. 1, col. 4 L. 40-49, col. 4 L. 66-67, col. 5 L. 1-3].  

In regards to claim 16, the combination of Fanini, Santoso, Philips and Lee, as shown in claim 1 above, teaches the claimed contact module.

In regards to claim 17, the combination of Fanini, Santoso, Philips and Lee, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 21, the combination of Fanini, Santoso, Philips and Lee, as shown in claims 3 and 4 above, teaches the claimed limitations.

Claim(s) 5, 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216) and Lee (US-2015/0255930) as applied to claim(s) 1 and 16 above, and in further view of Applicant’s Admitted Prior Art (AAPA).
In regards to claim 5, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 4 above, further teaches that the third data path comprises a bus [see Santoso fig. 6 elements 610, 612 and 614]. 
The combination of Fanini, Santoso, Philips and Lee does not teach that the third data path uses RS485, RS232, RS422, FlexRay, CANFD, or a differential line driver pair. However, AAPA teaches that the claimed protocols are well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have replaced the bus taught by the combination with one that uses the well-known protocols in the system taught by the combination because those protocols provide reliable communications.

In regards to claim 8, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, further teaches that the first data path comprises a bus [see Fanini col. 4 L. 23-25, col. 10 L. 4-5].
The combination teaches that the first data path communicates data using a first protocol [see Fanini col. 4 L. 40-49]. The combination does not teach that the first communication protocol comprises Controller Area Network (CAN), RS485, RS232, RS422, FlexRay, CANFD, or a differential line driver pair. However, AAPA teaches that the claimed protocols are well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have replaced the first protocol taught by the combination with one of the well-known protocols in the system taught by the combination because those protocols provide reliable communications.

In regards to claim 9, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, further teaches that the second data path comprises a bus [see Fanini col. 10 L. 31-33, col. 12 L. 6-8].
The combination teaches that the second data path communicates data using a second protocol [see Fanini col. 4 L. 40-49]. The combination does not teach that the second communication protocol comprises Controller Area Network (CAN), RS485, RS232, RS422, FlexRay, CANFD, or a differential line driver pair. However, AAPA teaches that the claimed protocols are well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have replaced the second protocol taught by the combination with one of the well-known protocols in the system taught by the combination because those protocols provide reliable communications.

In regards to claim 19, the combination of Fanini, Santoso, Philips, Lee and AAPA, as shown in claim 8 above, teaches the claimed limitations.

In regards to claim 20, the combination of Fanini, Santoso, Philips, Lee and AAPA, as shown in claim 9 above, teaches the claimed limitations.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216) and Lee (US-2015/0255930) as applied to claim(s) 1 and 16 above, and in further view of Levin et al. (US-9,130,743).
In regards to claim 7, the combination of Fanini, Santoso, Philips and Lee, as applied in claim 1 above, further teaches that the processor is capable of selectively routing the data between the first data path and the second data path [see Fanini col. 10 L. 17-24, L. 31-33, L. 38-42 and L. 55-63]. Also, the combination teaches that the processor receives the data from the surface processor to be delivered to the downhole device [see Fanini col. 4 L. 66-67, col. 5 L. 1-2]. However, the combination does not teach that the data is routed when the data is found to be valid.
On the other hand, Levin teaches that a device that receives data via a first data path and relays the received data via a second data path can relay the data via the second data path when it is determined that the received data is valid [col. 15 L. 5-9]. This means that the processor performs network switching operations by executing instructions that cause the processor to determine whether the data is valid, and responsive to determining the data is valid, the processor performs at least one operation of the network switching operations comprising route the data received from the surface processor to be delivered to the device. Also, Levin teaches that the processor responsive to determining the data is invalid, it discards the data (filter out the data) [col. 15 L. 43-48].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Levin’s teachings of validating the data in the system taught by the combination because it will permit the contact module to determine if the received data from the downhole device is valid before forwarding the data to the destination.

In regards to claim 18, the combination of Fanini, Santoso, Philips, Lee and Levin, as shown in claim 7 above, teaches the claimed limitations.

Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216), Lee (US-2015/0255930) and Levin et al. (US-9,130,743).

In regards to claim 10, the combination of Fanini, Santoso, Philips and Lee, as shown in claim 1 above, teaches all the claimed limitation with exception to a step of determining if the data is valid and in response to the determining that the data is valid perform the step of transmitting the data.
On the other hand, Levin teaches that a device that receives data via a first data path and relays the received data via a second data path can relay the data via the second data path when it is determined that the received data is valid [col. 15 L. 5-9]. This means that the method comprises a step of determining whether the data is valid; and responsive to determining the data is valid, a step of transmitting the data via a second data path is performed. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Levin’s teachings of validating the data in the method taught by the combination because it will permit the contact module to determine if the received data from the downhole device is valid before forwarding the data to the destination.

In regards to claim 11, the combination of Fanini, Santoso, Philips, Lee and Levin, as applied in claim 10 above, further teaches that the method comprises a step of discarding the data (filtering out the data) responsive to determining the data is invalid due to a CRC failure [see Levin col. 15 L. 5-9 and L. 43-48].

In regards to claim 12, the combination of Fanini, Santoso, Philips, Lee and Levin, as applied in claim 10 above, further teaches that responsive to determining the data is invalid: performing error correction on the data to generate corrected data; determining whether the corrected data is valid; and responsive to determining the corrected data is valid, transmitting the corrected data to the surface processor external to the contact module through the second data path [see Levin col. 8 L. 1-5, col. 15 L. 5-9]. 

In regards to claim 15, the combination of Fanini, Santoso, Philips, Lee and Levin, as applied in claim 10 above, further teaches that prior to receiving the data, authenticating the data, decrypting the data to generate decrypted data, and transmitting the decrypted data to the computing device [see Levin col. 15 L. 5-14].  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216), Lee (US-2015/0255930) and Levin et al. (US-9,130,743) as applied to claim(s) 10 above, and in further view of Applicant’s Admitted Prior Art (AAPA).

In regards to claim 13, the combination of Fanini, Santoso, Philips, Lee and Levin, as applied in claim 10 above, further teaches that the first data path comprises a bus [see Fanini col. 4 L. 23-25, col. 10 L. 4-5]. Also, the combination teaches that the second data path comprises a bus [see Fanini col. 10 L. 31-33, col. 12 L. 6-8].
The combination of Fanini, Santoso and Levin teaches that the first data path communicates data using a first protocol and that the second data path communicates data using a second protocol [see Fanini col. 4 L. 40-49]. The combination does not teach that the first and second communication protocols comprise Controller Area Network (CAN), RS485, RS232, RS422, FlexRay, CANFD, or a differential line driver pair. However, AAPA teaches that the claimed protocols are well known in the art. One of ordinary skill in the art, before the effective filling date of the claimed invention, would have replaced the first and second protocols taught by the combination with one of the well-known protocols in the system taught by the combination because those protocols provide reliable communications.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (US-9,683,438) in view of Santoso et al. (US-10,145,211), Philips et al (US-7,798,216), Lee (US-2015/0255930) and Levin et al. (US-9,130,743) as applied to claim(s) 10 above, and further in view of McElwee et al. (US-10,097,517).

In regards to claim 14, the combination of Fanini, Santoso, Philips, Lee and Levin, as applied in claim 10 above, does not teach that prior to transmitting the data, 
On the other hand, McElwee teaches that a device routing data to an external surface processor can encrypt received data prior to transmitting the data [col. 6 L. 44-51].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use McElwee’s teachings of encrypting the data prior transmission in the method taught by the combination because it will permit the contact module to relay the data in a secure manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN D BALSECA/Examiner, Art Unit 2685